Candler, J.,
concurring specially. I concur in the foregoing opinion of Mr. Justice Lamar. It is to me incredible that the members of the convention of 1877 who framed the constitution, or the people who adopted that instrument, intended to strike down all the colleges of the commonwealth, other than those owned and maintained by the State, as must have been the case if any such burden of taxation had been laid upon them at that time as is now claimed. The enlightened policy of the State had been, not only to exempt from taxation the buildings and grounds of these institutions, but to exempt their endowments also ; and this had been true without regard to what political party was in power. The party which held the reins of government in the days of reconstruction did not for a moment consider the reversal of this time-honored policy. There was no popular demand, or indeed a demand of any sort, for the reversal of this wise policy, before the constitutional convention of 1877 was assembled, nor pending its proceedings, nor after its adjournment, when the constitution was submitted to the people for ratification. It may well be doubted if *688any considerable number of persons dreamed that by any possible construction of the proposed constitution Georgia’s policy in this particular was changed, and for it an embargo on enlightenment had been substituted; and it'may also be doubted whether the constitution would have been approved by the people if they had thought any sueh construction possible. Any property held for- educational purposes is exempted from taxation in Virginia, West Virginia, North Carolina, South Carolina, Tennessee, Alabama, and Florida; and it may well be questioned if the people of Georgia ever intended to depart from this generous policy so characteristic of the Southern States of the American Union. The exemption of all the property of these institutions is worth more to the State than its taxation, and the discouragement to benevolence towards them which arises from their taxation is an injury to the State which the revenue derived from them can by no means offset. Out of the treasury of the State appropriations are made for the promotion of higher education, all the people of every class, whether sharing the benefits of such education or not, being forced by the taxing power to contribute to the funds from which these appropriations are drawn. Is it credible that after forcing an involuntary contribution from all the people for the promotion of higher learning, the State would discourage voluntary contributions to the same cause from the same people ? Is it reasonable to suppose that with one hand the State would build up education while with the other it would pull the cause down ? Or, will any man dare contend that the State seeks to single out for discouragement by the exercise of the taxing power the educational institutions of the churches, from which the commonwealth has derived and does derive such inestimable blessings ? Would Georgia mulct the Christian churches for their efforts to enlighten the people ? It is incredible. I regret that the language of the constitution seems to require the.taxation of endowments; but surely the' grounds and buildings immediately used in the work of instruction can not be included in this requirement, if indeed it was ever intended that endowments invested exclusively for the public benefit, and not for private gain, should be subject to taxation in this State.
By an act approved February 21, 1850, it was provided that all “ colleges in this State shall be exempt from taxation, and shall be upon the same footing with the University of Georgia.” That statute *689shows the State as the impartial and consistent patron of higher education, and forbids the idea that the commonwealth would by-taxation discourage or persecute any benevolent body which should seek to enlighten the youth of the land without wish or hope of gain and without charge upon the treasury of the State. The spirit of that act still prevails, and should be allowed to have its weight where it is not controlled by the constitution of 1877; and with reference to the taxation of the grounds and buddings of the colleges of this State the constitution follows the words of the act.
So believing, I am glad to concur in a judgment which refuses to hold liable for taxation the buildings and grounds of the Lucy Cobb Institute, an institution of learning bearing an honored and beloved name, and having a long record of the most blessed service to the daughters of Georgia and the South. The benevolence of the lamented Thomas R. R. Cobb, and the later gift of the philanthropic citizen of New York to more perfectly equip it for service, are properties which Georgia has put beyond the tithing touch of the tax-gatherer, and these sacred offerings should be securely held as long as Georgia possesses a spark of interest in hqman enlightenment or a particle of gratitude for patriotic benevolence.